Exhibit (a)(1)(B) LETTER OF TRANSMITTAL To Tender Shares of Common Stock of Empire Resources, Inc. Pursuant to the Offer toPurchase for Cash dated June 4, 2012 THE OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK CITY TIME, ON JUNE 29, 2012, UNLESS EXTENDED(THE EXPIRATION DATE). The Depositary for the Offer is: If delivering by mail: American Stock Transfer & Trust Company, LLCOperations CenterAttn: Reorganization DepartmentP.O. Box 2042New York, New York 10272-2042 If delivering by hand or courier:
